

116 HR 6569 IH: Rural Health Relief Act
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6569IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Smith of Nebraska (for himself, Ms. Sewell of Alabama, and Mr. Arrington) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo provide that certain public hospitals are eligible for loans under the Paycheck Protection Program, and for other purposes.1.Short titleThis Act may be cited as the Rural Health Relief Act.2.Eligibility of public hospitals for loans under the Paycheck Protection ProgramSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended—(1)in subparagraph (A)—(A)by redesignating clauses (ii) through (ix) as clauses (iii) through (x), respectively; and(B)by inserting after clause (i) the following:(ii)the term covered hospital means a public hospital that is owned or operated by a State or local government;; and(2)in subparagraph (D)—(A)in the subparagraph heading, by inserting , hospitals, after businesses;(B)in clause (i), by inserting covered hospital, after veterans organization, each place that term appears; (C)in clause (v), by inserting covered hospital, after veterans organization,; and(D)in clause (vi), by striking organization and and inserting organization, a covered hospital, and.